PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
David C. Reardon
Application No. 14/308,825
Filed: 19 Jun 2014 

:
:
:	DECISION ON PETITION
:


This is a decision in response to the renewed petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed June 21, 2022.

The petition under 37 CFR 1.181 is GRANTED.

The instant application became abandoned for failure to timely file a compliant Appeal Brief in response to Notification of Non-Compliant Appeal Brief, mailed July 15, 2021. This Notice set an extendable period for reply of one month. No Appeal Brief having been received, the application became abandoned by operation of law on August 16, 2021. The Office mailed a courtesy Notice of Abandonment on March 25, 2022. Applicant filed a petition to withdraw the holding of abandonment on March 29, 2022, alleging non-receipt of the July 15, 2021 Notice. However, the petition was dismissed in a decision mailed on June 9, 2022. The decision explained that while Applicant stated he kept due dates on a calendar, Applicant did not submit a copy of his calendar with the petition.

With the instant renewed petition, Applicant has submitted a copy of his calendar for the month of August, 2021. An entry for responding to the July 15, 2021 Notice does not appear, supporting the conclusion that it was not received.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3696 for consideration of the Appeal Brief, filed March 29, 2022. 
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions